        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 1 of 24



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

Plaintiffs,                                                No. 11-cv-10230 MLW

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,
                                                           No. 11-cv-12049 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly situated,
                                                           No. 12-cv-11698 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.



              THE COMPETITIVE ENTERPRISE INSTITUTE’S
         CENTER FOR CLASS ACTION FAIRNESS’S MEMORANDUM IN
       RESPONSE TO PROPOSED PARTIAL RESOLUTION WITH LABATON




                                                1
           Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 2 of 24




                                                         TABLE OF CONTENTS
EXECUTIVE SUMMARY ................................................................................................................3  
ARGUMENT .................................................................................................................................4 
I.        The Proposed Resolution highlights the need for a guardian ad litem. ......................................... 4 
          A.         The primary beneficiary of Proposed Resolution is ERISA counsel. ............................. 7 
          B.         The Proposed Resolution inappropriately regards Labaton as one-third
                     responsible for the double-counting. ................................................................................... 8 
          C.         Labaton is also disproportionally responsible for costs of investigation. ...................... 9 
          D.         Structural changes by Labaton provide no relief to class in this case, and little
                     relief to future classes. .......................................................................................................... 10 
II.       The Proposed Resolution also leaves key issues from the Report unresolved, and more
          difficult to resolve between Lieff and TLF alone. .........................................................................12 
          A.         Other issues not resolved by the Proposed Resolution impact the fairness of
                     remedies proposed against Lieff and TLF. ....................................................................... 13 
          B.         At minimum, the Proposed Resolution cannot be approved now. .............................. 14 
III.      Appointment of a guardian ad litem remains necessary to advocate for issues where the
          Report does not go far enough in protecting the class. ................................................................17 
          A.         The Special Master’s Report is modest. ............................................................................ 18 
          B.         No conflict of interest exists with the Special Master, but the class should have
                     a dedicated advocate............................................................................................................. 21 
          C.         Appointment of Burch Porter as guardian ad litem would greatly enhance the
                     process and ensure that an unconflicted advocate has standing to defend any
                     order against Class Counsel on appeal. ............................................................................. 22 
CONCLUSION ............................................................................................................................ 22 
CERTIFICATE OF SERVICE ........................................................................................................ 24 




                                                                           2
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 3 of 24




       In accord with the Court’s Order dated October 16, 2018 (Dkt. 494), as extended by the Court

(Dkt. 502), the Competitive Enterprise Institute’s Center for Class Action Fairness (“CCAF”)

responds to the memoranda supporting the Proposed Partial Resolution of Issues for the Court’s

Consideration (“Proposed Resolution,” Dkt. 485) filed by Labaton Sucharow LLP (“Labaton”), Dkt.

510; the Special Master, Dkt. 511; and ERISA counsel, Dkt. 509. Appointment of a guardian ad litem

remains necessary to protect the class, especially given that the Proposed Resolution does not provide

global peace against further challenges by non-settling parties—nor does it even guarantee peace with

Labaton, if the Court ultimately reduces Labaton’s fee award, as it should. Attorneys at Burch, Porter

& Johnson PLLC (“Burch Porter”) remain willing to serve as guardian ad litem.1

                                       EXECUTIVE SUMMARY

       The Special Master and Labaton ask the court to approve a Proposed Resolution, which would

permanently discharge Labaton from the case and enter an order barring any other firm from seeking

any portion of Labaton’s new fee award, which would total over $25 million, less an uncertain

proportion of the cost of the Special Master’s investigation. Relative to the Special Master’s Report

and Recommendations (Dkt. 357, “Report”), most of the money proposed to be disgorged from

Labaton, $2.75 million out of $4.8 million, goes not to the class—to whom Labaton indisputably owed

a fiduciary duty—but as a windfall to other counsel. Even assuming Labaton pays 47% of the $4.8

million deposited to pay the Special Master to date, its net fee represents a 1.34 lodestar multiplier

over the lodestar hours it claimed for the class, or nearly $6 million dollars more than its “regular



       1 Due to institutional logistics, CCAF cannot presently serve as guardian ad litem in this case.
Instead, CCAF recommends the appointment of Joseph (Jef) Feibelman as guardian ad litem. Jef
Feibleman has nearly fifty years’ worth of complex business litigation experience including
appointments as a special master. As shorthand, this filing will refer to appointment of “Burch Porter”
to mean Jef Feibelman with the assistance of attorneys at his firm, billing at modest market rates of
$200-475/hr. See Dkt. 451 at 15. If appointed, Burch Porter will retain independent local counsel.



                                                  3
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 4 of 24




rates charged for their services.” (Labaton continues to deny that this statement is misleading, though

67 of 71 timekeepers in this matter have not charged paying clients on an hourly basis.)

        While the Proposed Resolution provides coverage for Labaton to seek appointment in future

cases, it does little to help the class in this case, and instead shifts most of its money to other law firms.

Bizarrely, the Proposed Resolution proposes that Labaton and ATRS—whose officer professed

intentional disinterest concerning referral fees—are supposed to serve as co-lead counsel and plaintiff

for the class. Perhaps this explains why the Proposed Resolution dwells more on public relations and

wordsmithing (like the Special Master’s incantation that Labaton “fell short of emerging best

practices”) than remedying substantive issues relating to the class members and their interests. The

Proposed Resolution may not have reached such an underwhelming result if the class had independent

representation that cared more about the class than preserving Labaton’s reputation. All of the above

is why the class needs a guardian ad litem more than ever to protect its interests.

                                                ARGUMENT

I.      The Proposed Resolution highlights the need for a guardian ad litem.
        While a favorable global resolution of Class Counsel’s claims might have lessened the need for

a dedicated advocate on behalf of the class, the Proposed Resolution presents all the same issues as before.

Even Labaton may yet object and appeal should the Court decide that, as a matter of proportionality,

it must bear more of the burden for the (presently) undisputed mistakes it made. Although it now

conveniently pleads contrition, Labaton reserves the right to contest and appeal every finding and

monetary adjustment that the Court might impose if the Proposed Resolution is not accepted.

        This is problematic because the Proposed Resolution falls well short of the adjustments the

Court should impose on Labaton. While the Special Master has attempted to balance the interests of

Labaton and ERISA counsel, he was not in a position to advocate on behalf of the class, and the

Proposed Resolution reflects this lack of solicitude.




                                                      4
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 5 of 24




        Contrary to the Proposed Resolution, ATRS cannot serve as a class representative (which must

under all circumstances guard the interests of fellow class members) at this stage in the proceedings.

See, e.g., Foley v. Buckley’s Great Steaks, Inc., No. 14-cv-63, 2015 WL 1578881 (D.N.H. Apr. 9, 2015)

(holding that adequacy is not satisfied where the putative representative has abdicated control of the

case to counsel). The Special Master—who, to be clear, has done important work in this case—got

this right earlier: “We cannot see how, in light of a clear dereliction of his fiduciary duties to the class,

Hopkins can fairly and adequately protect the class’s interests moving forward.” Report at 257-58

n.207. While the ERISA representatives may continue to serve as representatives for their respective

subclasses, they cannot serve as class-wide representatives because their claims are not typical of class

claims. Thus, the need for a class-wide guardian ad litem remains.2

        The Proposed Resolution also disserves the class because it refunds only $2.05 million to class

members ($700,000 for the hidden Chargois bare referral agreement and $1,352,666.67 for one third

of the double-counting error), but sends $2.75 million to ERISA counsel. While the Court will

undoubtedly reallocate attorneys’ fees among the firms, a Partial Settlement that provides most of its

benefits to other law firms is not in the interests in the class, and a class representative would not have

struck such a bargain. Indeed, a compelling argument can made that most or all of the Chargois

payment should go to the class, who Labaton owed a fiduciary duty toward. The ethical duties Labaton

breached through the Chargois agreement (and the overbilling) run to its clients, the absent class

members. See Fed. R. Civ. P. 23(a), (e)(3), (h); Mass. R. Prof. Cond. 1.5. Any fee forfeiture resulting

from that misconduct should return to the class’s coffers. See, e.g. Rodriguez v. Disner, 688 F.3d 645, 655

(9th Cir. 2012) (affirming total fee disqualification); see generally Burrow v. Arce, 997 S.W.2d 229, 237-40

        2 Burch Porter and CCAF do not object to Labaton’s or ATRS’s continued ministerial role in
administering the fund, which they cite as cause for their retention as representatives. See e.g. Dkts. 510
at 17; 427 at 9. Instead, Labaton and ATRS inadequately represent the class with respect to Labaton’s fee
request, as we have previously argued. Dkts. 420 at 14-15; 451 at 20.



                                                     5
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 6 of 24




(Tex. 1999) (discussing well-established doctrine of fee forfeiture); RESTATEMENT (THIRD) OF THE

LAW GOVERNING LAWYERS § 37 (same).

        The Proposed Resolution also fails the class because it misallocates fee reductions for the

double-counting error, effectively assigning Labaton just one-third of the responsibility, which is far

too low in light of the facts. Labaton drafted the declarations, was tasked with reviewing the fee

application, and was the only party to have all firms’ fee applications in its possession prior to filing.

It is unreasonable to assign Labaton only one third of the responsibility, and Lieff and TLF have

already flagged their objections to this finding. Unlike with a criminal plea, where lenience might be

provided to a cooperating witness, the Court must find facts supporting a new fee award for all

counsel. Therefore, disparate treatment in Labaton’s favor ties the Court’s hands with respect to Lieff

and TLF, likely shortchanging the class.

        Likewise, Labaton is more than one third responsible for the costs of the investigation. It is

unclear whether Labaton has irrevocably offered to cover 47% of the Special Master’s costs through

October 15, 2018, but even this share may be too small. Labaton imposed much of the cost on itself

by egregiously refusing to disclose the existence of the Chargois agreement, which necessitated

numerous repeat depositions and was the focus of most expert discovery. In contrast, TLF properly

disclosed the emails available to it concerning Chargois, and might appropriately seek to contribute

fewer costs attributable to Labaton’s questionable candor.

        Finally, the structural changes proposed in the Proposed Resolution provide little relief to the

class and in fact constitute what the Court correctly called “enlightened self-interest” for Labaton at

this point. Transcript of Hearing October 15, 2018 (“Tr.”) at 31. Labaton will surely seek appointment

as lead counsel in future securities cases, and the retention of one (or two!) retired jurists provides

cover for reasonable questions about the firm’s qualifications. One could even plausibly imagine

Labaton touting their oversight as an affirmative reason to prefer Labaton over alternate counsel. The




                                                    6
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 7 of 24




fairness of this Partial Resolution “must be evaluated on how it compensates class members—not on

whether it provides relief to other people [i.e. future shareholders represented by Labaton].” In re Dry

Max Pampers Litig., 724 F.3d 713, 720 (6th Cir. 2013) (quoting Synfuel Techs., Inc. v. DHL Express (USA),

Inc., 463 F.3d 646, 654 (7th Cir. 2006)). The Proposed Resolution also glosses over Labaton’s conduct

with public relations-speak, saying only that Labaton fell short of “emerging best practices.”

Poppycock! Labaton refused to tell its own client about a bare referral arrangement, misled co-lead

counsel about the arrangement, concealed it from the class and the Court, refused to disclose it to a

Special Master specifically appointed to investigate the billing in this case, declined to tell even its own

outside counsel about it, and may well have never disclosed it except that one of its co-counsel

reasonably responded to the Special Master’s discovery requests. Candor to the Court is not an

“emerging best practice,” nor is complying with the terms of Rule 23(e)(3), nor is accurately

responding to discovery requests that were designed to ferret out the conduct.

        A.      The primary beneficiary of Proposed Resolution is ERISA counsel.
        The Proposed Resolution subordinates the class’s interests to those of counsel because, at this

point in the case, there is no one advocating on behalf of the class. It is beyond dispute that a proposed

class action settlement’s fairness should be judged mainly by how it benefits class members, and not

class counsel or anyone else. See Dry Max Pampers, 724 F.3d at 720. Here, although there is undoubtedly

a significant amount of money to be returned to the class at this procedurally unusual post-settlement

stage, the Proposed Resolution proposes to send only $700,000 of the Chargois payment (plus $1.35

million of the double-counting) to the class while ERISA counsel will receive $2.75 million. True,

ERISA counsel did not engage in the misconduct that Labaton did and perhaps would have negotiated

more money had they been fully informed, but Labaton owed a fiduciary and professional ethical duty

to the class that it represented. This distinction is significant because the Proposed Resolution goes to

great lengths to balance the competing interests of lawyers in this case. The Proposed Resolution’s




                                                     7
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 8 of 24




focus on peacemaking with lawyers underscores the need for a guardian ad litem for the class; a guardian

ad litem would have advocated for more money to go to the class. Finally, the apparent willingness of

ERISA counsel to accept $2.75 million as a compromise supports the inference that the Court could

resolve any issues relating to ERISA counsel’s fees down the road rather than accepting this flawed

Proposed Resolution.

        B.      The Proposed Resolution inappropriately regards Labaton as one-third
                responsible for the double-counting.
        The Proposed Resolution draws a highly questionable line in assigning Labaton only one third

responsible for the $4.05 million double counting error. Even if Class Counsel were truly equally

responsible for the error, Labaton should be expected to shoulder a proportional burden to the fee

they received from it: 47%. The Proposed Resolution ties the Court’s hands with respect to Lieff and

TLF, who can credibly argue that Labaton is much more than one third culpable.

        Labaton filed the fee motion and had the only opportunity to catch the mistake before filing.

Labaton drafted the declaration templates sent to TLF and Lieff, and reviewed other firms’ bills.

Report at 55-56. Although it was the was only firm to see all submitted hours before they were filed,

Labaton did not compare them side-by-side, which “contributed to the failure to catch” error. Id. at

56. While the Report assigns TLF some responsibility for the error, this can be colorably contested,3

and the factual findings do not implicate Lieff at all for the double-counting. Lieff and TLF dispute



        3 The Report blames TLF for not editing the template language of the declaration: “Had
Bradley accurately and fully described the true status of the Labaton and Lieff staff attorneys, it is
probable that a diligent attorney such as [Labaton’s settlement associate] would have been alerted to
the discrepancy and would likely have caught the double-counting in the three Customer Class
declarations.” Report at 364. This speculation seems questionable. Had Garrett Bradley described the
hours as kept by attorneys “of my firm or under the supervision of attorneys at my firm,” it would
have been accurate, but would not necessarily alert Labaton to the issue. TLF’s false statements under
oath should be sanctioned as the Report recommends, but the double-counting error was not
necessarily a direct consequence of the misleading prose, which Labaton drafted.



                                                   8
         Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 9 of 24




that they are one-third responsible for the double counting (Tr. 60, 45), and the distribution seems

untenable.

        It’s no answer to rely on Massachusetts joint tortfeasor law, as Labaton proposes. Dkt. 510 at

5 n.3. Class counsel did not act “jointly,” and the Court is not disposing of a tort. The Court’s fiduciary

responsibility to the class in awarding fees should be guided by equity, and no law supports cabining

the Court’s discretion. See Rodriguez, 688 F.3d at 654; see also In re Thirteen Appeals Arising out of the San

Juan DuPont Plaza Hotel Fire Litigation, 56 F.3d 295, 312 (1st Cir. 1995) (denoting the “equity-based

common fund doctrine”). The Court isn’t governed by strictures relating to comparative fault liability,

but by its duty to award reasonable attorneys’ fees under Rule 23(h).

        C.       Labaton is also disproportionally responsible for costs of investigation.
        The Proposed Resolution proposes that Labaton pay its “proportionate share of the remaining

amounts due to the Special Master and his team for their unpaid work.” Dkt. 485 at 11. While Labaton

apparently might agree their “proportionate share” through October 15 is 47% (Tr. 77-78), this share

may still understate its culpability.

        The length of the investigation is largely attributable to Labaton’s concealment of the Chargois

arrangement. The Special Master intended to conclude his investigation and submit a report on

October 10, 2017 as the Court ordered. Dkt. 173 at 3. To this end, the Special Master had conducted

dozens of depositions and intended to wind down discovery in August 2017 when it recognized the

Chargois issue from documents produced by TLF. Report at 87 n.66. Labaton entirely concealed this

issue from the Master, even though one of the interrogatories sought “all billing entries, costs and/or

expenses incurred by the Firm during the SST Litigation that the Firm did not include in its Fee

Petition/Lodestar calculation, and the reasons therefor.” Report at 122.4 In fact, Labaton did not even

        4 Lieff also failed to produce the Chargois emails they possessed in first round of discovery,
but Lieff did not fully understand the nature of the arrangement. “Lieff was misled into agreeing to




                                                      9
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 10 of 24




tell their outside counsel about the Chargois arrangement, but nevertheless instructed her to minimize

the scope of discovery from Labaton. Id. at 119 n.99. Indeed, the Chargois arrangement was

responsive to several discovery requests, but Labaton did not properly respond to any of them before

the Special Master discovered the issue in August 2017. Id. at 119-23. Inexplicably, “the Special Master

does not conclude that the nondisclosure constitutes discovery misconduct,” but merely suggests

Labaton’s concealment was not “prudent” under the circumstances. Report at 119 n.98. The bulk of

the Special Master’s work, including the retention of Prof. Stephen Gillers, was likewise due to the

questionable conduct of Labaton. Only Labaton and Garrett Bradley knew that Chargois’ payment

was a bare referral. Report at 353. Labaton hid this from Lieff, and entirely hid the existence of

Chargois from the Court, the class, and ERISA counsel. The Special Master had to respond to these

issues and also had to respond to Labaton’s tooth-and-nail opposition to the Special Master’s work.

        While the public does not have access to the Special Master’s billing, it seems likely that work

and expenses attributable to Labaton exceed 47% for the period since August 2017. The Court should

make an accounting of this work, or have the Master make such an accounting, before discharging

Labaton with an inappropriately small contribution.

        D.      Structural changes by Labaton provide no relief to class in this case, and little
                relief to future classes.
        And the structural changes that are supposedly being undertaken by Labaton have little to no

bearing on whether the Proposed Resolution should be accepted. First, although an obvious point,

those changes cannot possibly benefit the class here, and the Court has a fiduciary duty as a “guarantor

of fairness” to this class, not to hypothetical future ones. Weinberger v. Great Northern Nekoosa Corp.,

925 F.2d 518, 525 (1st Cir. 1991). The Court has already recognized this fact when it observed that




share in the Chargois payment.” Id. at 352.



                                                  10
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 11 of 24




Labaton’s better-late-than-never “enlightened self-interest” is the component of the case that’s “of

the least interest to me.” Tr. 31.

        Furthermore, some of the purported structural changes at Labaton raise more questions than

they answer. One example involves Labaton’s revised referral agreement template. Dkt. 498-3. That

template provides in part that the lawyers shall perform “work commensurate with the fee to be

provided.” Id. at 4. The rule—adapted from New York ethics rules—bars naked referral fees, but

relies on referring fees and Labaton to decide the “commensurate” value. Given that Labaton granted

Chargois 20% fees in perpetuity, supposedly for making some phone calls in 2007, they apparently

value the time of referring fees very highly. The Chargois arrangement would be no less troubling if

Mr. Chargois sat on a dozen conference calls or conducted freelance undirected document review.

        Worse, even the Special Master now soft-pedals Labaton’s misconduct in the service of

lobbying for a piecemeal settlement. Labaton has only “acknowledge[d] that the emerging best

practices” require the disclosure of the Chargois arrangement. Dkt. 511 at 15, 17, and 24. This is a

huge understatement. The Special Master’s Report catalogs Labaton’s obfuscation efforts and utter

failure to respond fully to the Special Master’s discovery requests. Labaton didn’t even disclose the

existence of the Chargois arrangement to its own outside counsel, and those lawyers were (in ignorance

of the true facts) tasked with limiting the scope of the Special Master’s discovery powers. Report at

119 n.99. And at least one of the discovery requests propounded by the Special Master indisputably

encompassed the Chargois arrangement. That request asked Labaton to “[i]dentity any other

individuals, not listed above, who have knowledge of the Interrogatories and/or the SST Litigation

and explain the general nature of such knowledge.” Id. at 121. Although the Special Master (for reasons

unclear) declined to conclude that Labaton’s discovery lapses amounted to discovery misconduct

despite calling them “somewhat disconcerting” (id. at 119 n.98), providing complete and truthful

responses to the Special Master’s discovery requests is not an emerging best practice, it is a




                                                  11
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 12 of 24




fundamental obligation of counsel. Apart from the lack of disclosure of the Chargois arrangement, its

very existence calls into question the adequacy of ATRS and Labaton’s representation of the class in

this case. Dkt. 420 at 20-21 (discussing implication of pay-to-play arrangements). The Proposed

Resolution seeks to paper over Labaton’s bad behavior with public-relations bromides, which the

Court should reject.

II.    The Proposed Resolution also leaves key issues from the Report unresolved, and
       more difficult to resolve between Lieff and TLF alone.
       Lieff, TLF, and the Court have all appropriately suggested that decision on the Proposed

Resolution should be held in abeyance until Lieff and TLF’s objections are decided.5 At minimum the

Court should do this because the overall fairness of the fee award should be judged holistically, but

approval of a partial settlement with Labaton ties the Court’s hands.

       As discussed above, the apportionment of responsibility for the double-counting error and

fees for the Special Master are manifestly suspect. But if the Court were to adopt the Proposed

Resolution and grant a bar order, it would have no fair way to disgorge all of the recommended money

to class members. It could recommend that TLF and Lieff contribute less than Labaton for the double-

counting error and investigation, but then the class necessarily picks up the tab for the remainder,

watering down the Report’s already modest recommendations. Additionally, the Report’s

recommendations to disgorge contract attorney markup from Lieff and impose sanctions on TLF

need to be squared with pass that the Proposed Resolution gives Labaton for similar conduct, as

discussed below.




       5 See Tr. 47 (Court); 59 (Lieff). While TLF says they don’t anticipate objecting to the resolution
per se, to “extent that the proposed resolution implies in any way that TLF is responsible for any
disgorgement related to the ‘double counting’ issue.” Dkt. 504 at 1. It does—and the proportionality
of sanctions between firms will be disputed.



                                                  12
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 13 of 24



        A.      Other issues not resolved by the Proposed Resolution impact the fairness of
                remedies proposed against Lieff and TLF.
        In addition to the unfairness of fixing Labaton’s contributions for the double-counting and

investigation, two major Report recommendations are unresolved by the Proposed Resolution. These

recommendations, contested by Lieff and TLF, may seem especially unfair in view of the treatment

of Labaton.

        First, the Report saddles Lieff with disgorging over $4 million to the class due to their

exorbitant markup of contract attorneys. While Burch Porter and CCAF agree with this

recommendation, it may be difficult to support in isolation because Lieff happens to have employed

seven contract attorneys while its co-counsel employed all staff attorneys. Contract attorneys should

be billed at cost, as the private legal market does, but unless the Court also adopts our recommendation

to align the staff attorney rates with market rates (see Section III.A.1, infra), Lieff will be singled out

for essentially a historical accident that its team employed several contract attorneys, while other Class

Counsel relied on nearly-as-cheap staff attorneys, which the Report oddly endorses reimbursing at up

to $515/hr before allowing a 1.8 multiplier. Unless the Report’s recommendation on contract

attorneys is more evenly applied (by, for example, using reasonable rates for staff attorneys),

disgorgement from Lieff—a relative innocent in comparison to Labaton—will be difficult to sustain,

ultimately at the expense of the completely innocent class.

        Second, the Report recommends monetary sanction and disciplinary referral for false

statements in Garrett Bradley’s declaration on behalf of TLF (Report at 365), but Lawrence

Sucharow’s declaration on behalf of Labaton is nearly as misleading and receives no penalty. Both

declarations speak of rates “based my firm’s current billing rates” and “regular rates charged,” which

is misleading because neither firm normally bills to paying clients. Report at 57, 227. Labaton attempts

to rationalize the disparate treatment by pointing to the handful of attorneys who have billed on a

small number of matters over the years (Dkt. 510 at 16), but this does not make the declaration true.




                                                    13
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 14 of 24




Labaton submitted hours for 71 different timekeepers in this case (Dkt. 104-15 at 7-9), and only 4 of

these individuals submitted bills to paying clients between 2010-16 based on Labaton’s interrogatory

answers. Dkt. 510-2. And of these four rates, two of them charged at least $140/hour less to paying

clients than Labaton claimed in this case. Compare Dkt. 510-2 at 25 with Dkt. 104-15 at 7. (Ms.

Wierzbowski, an associate listed at $725/hr here, billed $585 to paying client in 2016). For all but these

2 or 4 attorneys, the Labaton declaration is as misleading as the TLF declaration.6

        These potential disparities in treatment of Class Counsel also militate in favor of at least

deferring acceptance of the Proposed Resolution.

        B.      At minimum, the Proposed Resolution cannot be approved now.
        Labaton and the Special Master assure the Court that the Proposed Resolution will reduce the

cost and expense of proceedings, but this is only true if the resolution can be prejudged while similar

objections by Lieff and TLF remain pending. This is because the Proposed Resolution provides no

global peace, so disputes about relative culpability remain potent as long as any party continues to

object. Closely-related issues still need to be decided and will likely still be appealed. Discharging

Labaton now therefore saves little time and simply risks shortchanging the class after other objections

are resolved. The Court correctly observed: “I don't see how I can make a properly informed decision

on what Labaton should pay until I resolve everything I need to resolve regarding the roles and

responsibilities of Thornton and Lieff to, you know, decide how to allocate things.” Tr. 47.

        Should the Court reject key terms of Labaton settlement after holistic review, Labaton’s

objections still need deciding, Labaton could potentially appeal.




        6 Additionally, the Special Master found several factors leaning in favor of sanctioning Labaton
for their misleading omission of the Chargois arrangement, but ultimately declined to recommend
sanction, which was a “close question” because the First Circuit had not clearly spoken on the duty to
disclose. Report at 318 n.256.



                                                   14
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 15 of 24




       The Special Master’s arguments for immediate approval of the Proposed Resolution should

not persuade the Court. While Labaton has indeed transformed in the face of an “existential” threat,

this transformation seems skin deep—contingent on approval of terms it clearly found more favorable

than litigation. Contrary to the Special Master, Rule 23(e) militates against approval because the

Proposed Resolution is unlike a true fee request because Labaton retains the power to revert to

challenging any issue if the Court does not award its desired fee. (And in any event, none of the class

protections for a fee request have been followed at this point.)

               1.      Labaton’s change of heart is encouraging, but does not provide any
                       remedy to the class.
       The Special Master is right to be astonished that Labaton no longer publicly calls the Report

“wholly unmoored from the relevant law and the actual facts” nor claims that the Master as “elected

not to act as a neutral fact-finder.” Scott Flaherty, AMERICAN LAWYER (LAW.COM), Report Railing

Against Lawyers’ Conduct in State Street Case ‘Unmoored,’ Says Labaton, Dkt. 451-7, available online at:

https://www.law.com/americanlawyer/2018/06/29/report-railing-against-lawyers-conduct-in-state-

street-case-unmoored-says-labaton/. This is indeed a “marked shift.” Dkt. 511 at 12.

       But Labaton—one of the most culpable parties—cannot be discharged at this early date

without assessing the reasonableness of fees relative to other Class Counsel. Labaton’s expressions do

not themselves fairly resolve the class interests, and Labaton’s supposed contrition is employed as a

means to a resolution it obviously finds more favorable than the risk of litigation. Should the Court

decline to adopt the resolution, Labaton reverts to challenging the Special Master’s Report and any

sanction or recommendation. Dkt. 510 at 13.




                                                  15
         Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 16 of 24



                 2.      The Special Master’s analogy to Rule 23(e)/(h) fee agreement counsels
                         holding the Proposed Resolution in abeyance, not swift approval.
         The Special Master says that the Court can treat the Proposed Resolution as a Rule 23(e)

request and approve it now (Dkt. 511 at 7-11), but this argument misconstrues the resolution and Rule

23(e).

         The Proposed Resolution is fundamentally unlike an attorneys’ fees request under Rule 23(e).

Fair and reasonable settlements do not make class benefits contingent upon the Court’s approval of a

particular fee request because they recognize that the district court has an obligation “not to accept

uncritically what lawyers self-servingly suggest is reasonable compensation for their services.”

Weinberger, 925 F.2d at 525. Yet that’s exactly what the Special Master and Labaton propose to do.

         Even if Labaton’s exploding fee request was properly evaluated under Rule 23(e), it fails under

almost every factor the Special Master cites. Dkt. 511 at 9. “The impact on the class” is not clearly

favorable given the modesty of the Report recommendations in view of Labaton’s conduct during the

case and investigation. See Section III.A, infra. Disparate treatment between Labaton, Lieff, and TLF

is actually quite difficult to explain, and the Court would need to decide Class Counsel’s objections to

fairly decide the issue. “Counsel’s recommendation” bears little weight when one counsel seeks to

avoid “existential” sanctions, another set of counsel is being paid $2.75 million for their assent;” and

other counsel oppose immediate approval of the agreement.

         Most preposterous is “failure of class members to object.” The class has not been notice of

the Report, let alone the Proposed Resolution with Labaton, which was only filed 26 days ago. The

reaction of the class cannot be gauged given the lack of notice and rational disinterest of class

members. Silence cannot be read as support because individual class members lack the incentive to

intervene simply in hopes of a “miniscule pro rata gain.” Goldberger v. Integrated Res., 209 F.3d 43, 52-53

(2d Cir. 2000) (citing In re Continental Ill. Sec. Litig., 962 F.2d 566, 573 (7th Cir. 1992)). It is “naïve” to

assume class acquiescence to class-action abuse from the lack of objections. Redman v. RadioShack




                                                      16
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 17 of 24




Corp., 768 F.3d 622, 628 (7th Cir. 2014). Only 23% of securities settlements engender any fee objectors

at all (Lynn A. Baker, et. al., Is the Price Right? An Empirical Study of Fee-Setting in Securities Class Actions,

115 COLUM. L. REV. 1371, 1389 (2015)), though, as class counsel’s own experts indicate, virtually every

fee request in large-scale securities actions engages in abuses similar to the ones the special master

identified here. The class members in this case—or rather, the class member funds’ directors and

trustees—are understandably reluctant to respond to notice at all given that the cost of obtaining an

attorney opinion on the 374-page Report and 300+ pages of objections could easily dwarf whatever

pro rata increase an objector might achieve. “Class members have no real incentive to mount a

challenge that would result in only a minuscule pro rata gain from a fee reduction.” Wal-Mart Stores,

Inc. v. Visa U.S.A. Inc., 396 F.3d 96, 123 (2d Cir. 2005).

        Notice should advise class members of the Partial Settlement and their right to object, as it has

previously argued. Dkt. 451 at 8-9. The Court long ago determined that it would allow class members

to object following the release of the Special Master’s Report. Dkt. 192 at 4. The rationale for such

notice applies doubly here, especially where the Special Master seeks swift approval of a deal with

Labaton based on the class’s supposed tacit support of the deal.

III.    Appointment of a guardian ad litem remains necessary to advocate for issues where
        the Report does not go far enough in protecting the class.
        Although the Special Master did important work and produced a detailed Report, the Special

Master’s Report repeatedly fails to go far enough because the Special Master admittedly had to

“balance the interests of the class, the law firms, the legal profession, the public and the institutional

needs of the Judiciary.” Report at 327. What the Special Master did not do was advocate exclusively

on the class’s behalf, which is what a guardian ad litem would do. The adversarial process breaks down

in class action settlements (and in post-settlement proceedings), and that breakdown harms the class.

See Redman, 768 F.3d at 629 (discussing the limits of the adversarial system of justice in this context).




                                                       17
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 18 of 24




       This breakdown and the resulting harm to the class are precisely the reasons why the

appointment of a guardian ad litem remains warranted. A guardian ad litem, for example, would almost

certainly take issue with the Special Master’s decision not to recommend a reduction of the (roughly)

2.0 multiplier. Even the Special Master has acknowledged (albeit most recently in a footnote) that

“several courts have adopted a practice of lowering the fee award percentage to avoid giving attorneys

a windfall at the plaintiffs’ expense” in mega-fund class action settlements. Dkt. 511 at 5 n.3. The

Special Master further makes the Delphic statement that the “percentage of fund is, of course, only a

starting point in the Court’s calculation of an appropriate fee award” and that the “Court should

consider the entirety of the circumstances surrounding a fee petition.” Id.

       A guardian ad litem would not be so circumspect. To the contrary, a guardian ad litem would

seek to protect the class’s interests at every turn, including (but not limited to) advocating for a

reduction of the total fee award. A $300 million settlement is a mega-fund, and courts routinely award

less than 25% of the fund as fees in mega-fund cases of this size. See, e.g., Theodore Eisenberg &

Geoffrey P. Miller, Attorney Fees and Expenses in Class Action Settlements: 1993–2008, 7 J. EMPIRICAL

LEGAL STUD. 248, 265 tbl. 7 (2010) (10.2% median fee for megafund cases over $175 million).

Attorneys who have deceived the Court are even less entitled to a windfall than unfailingly scrupulous

counsel, so there is simply no good reason not to apply a misconduct-related reduction here. A

guardian ad litem would fully develop these arguments and others on behalf of the class.

       A.      The Special Master’s Report is modest.
       Counsel was awarded nearly $85 million dollars by this Court in its now-vacated Order on

Fees. Dkt. 111. In spite of false statements in attorney declarations, shocking concealment of a bare

referral fees to politically-connected Texas attorneys who did no work in the case, and grotesque

markup of attorney time far beyond market billing rates, the Special Master proposed reallocating only

$7.4 to 8.1 million to the class. In fact, each of “the Labaton, Lieff and Thornton law firms will still




                                                  18
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 19 of 24




be left with not only their base lodestar claim, but a substantial multiplier.” Report at 367. Put another

way, the Report proposes cutting attorneys’ fees from 25% to perhaps 22.2%—even though the

Special Master acknowledges some courts would award no more than 20% in such a “megafund” case

where absolutely no questionable conduct had occurred. Dkt. 511 at 5-6 n.3.

        The Special Master’s Report is quite modest, and a guardian ad litem would serve the class by

arguing that the class deserves a more aggressive reallocation in their favor.

                1.      Above-market staff attorney rates were endorsed by the Report.
        The Report’s failure to adjust the multiplier or percentage downward seems especially unfair

given the above-market leverage that the Special Master endorsed. With the solitary (and admittedly

egregious) exception of Michael Bradley, the Report declines to adjust staff attorney rates of up to

$515/hour even though such attorneys are paid a fraction of what partnership-track associates make.

See Report at 169 n.134; Dkt. 104-17 at 8 (five staff attorneys with rates of $515/hour billed for over

$2 million combined lodestar). The market for legal services compensates time for staff attorneys

differently than partnership-track associates because they are different—they are paid less and

generally confined to lower level work even if they have a seemingly senior graduation year. While law

firms may be entitled to leverage on their permanent attorneys, the market rate for staff attorney time

is much lower than the senior associate-level rates approved here. See, e.g., Hildebrant Consulting LLC

& Citi Private Bank, 2017 Client Advisory (noting permanent non-partner track attorneys’ “rates are

lower than associates”), available online at: http://amlawdaily.typepad.com/2017CitiReport.pdf.

        Adjusting staff attorney time to a realistic market rate helps remedy Class Counsel’s deceptive

statements about the “regular rates charged” for attorneys’ services.7 The market rates for staff



        7 Labaton argues that its declaration was factually correct because they have occasionally billed
paying clients at similar rates. Dkt. 510 at 12. Labaton does not identify a single staff attorney ever paid
by a client, so their declaration is false at least with respect to staff attorneys.



                                                    19
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 20 of 24




attorneys can be discovered from WilmerHale, which employs them. “One way to judge the legitimacy

of the plaintiff’s fees is to look at the defendant’s fees.” Dreher v. Experian Info. Solutions, Inc., 2016 WL

4055638, at *2 (E.D. Va. Jul. 26, 2016). Failing that, staff attorney time should be adjusted to the rates

of junior associates, which better comports with the Report’s findings about their work level, and

which are inconsistent with $415/hr and higher rates. See Report at 169 (“the staff attorneys performed

associate-level work (albeit that of a junior-level associate)”).

                2.       The Report shied away from sanctioning Labaton in part because it’s
                         effectively “too big to sanction.”
        Labaton has been an extremely difficult litigant, coming close—if not over—the line of

discovery misconduct and erecting “a wall of legalistic and formalistic excuses and blame-shifting

(largely to the Court).” Id. at 362. However, the Report declined to adopt sanctions against Labaton—

unlike TLF—in part because “formal disciplinary proceedings could spell the end of the firm.” Id.

While sanctions should be proportional, the de facto “too big to sanction” approach seems unhelpful

to the profession, unhelpful to future absent shareholders at the mercy of their representatives, and

most importantly, unhelpful to the class here. Labaton has been particularly evasive, and continues to

defend its mind-boggling refusal to initially provide any hint of the Chargois arrangement that it

orchestrated. Dkt. 359 at 17. Had TLF not appropriately produced emails concerning Chargois,

Labaton’s dubious referral arrangement would have been completely hidden from the Special Master.

One wonders what other facts Labaton has hidden from courts which have not asked, in Labaton’s

view, sufficiently specific questions. Referral for attorney discipline may be the only way to find out.

        A guardian ad litem who has not settled with Labaton would be free to pursue referral for

discipline and law enforcement follow-up. The Special Master did not determine what Chargois did

in order to retain ATRS as a client, finding the issue was outside the mandate of his appointment.

Report at 125 n.111. The class deserves a guardian without such constraints given that FBI agents not




                                                     20
         Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 21 of 24




so long ago interviewed Tim Herron of Chargois & Herron about his free-rent tenant circa 2008,

former Arkansas Treasurer and ATRS Trustee Martha Shoffner, who was convicted of public

corruption—accepting cash payment in exchange for official favors.8 An unconstrained guardian ad

litem might also inquire into the donation of five Labaton partners to Martha Shoffner’s reelection

campaign in 2009 and Labaton’s assertion in open court to have provided no “campaign contributions

or any other form of benefit to Senator Faris or anyone else?” Dkt. 244 (transcript of sidebar to May

30, 2018 hearing), at 5.

         Labaton has said these proceedings pose “a substantial and existential, even, effect” on it. Dkt.

435-21 at 41. This may be entirely appropriate given the underlying conduct. One notable securities

class action commentator recently opined that the referral arrangement “could prove to be a legal

‘Watergate’, one that could reshape class action practice.” John C. Coffee, The Market for Lead Plaintiffs,

N.Y.L.J. (Sept 19, 2018). For the sake of the class, the relationship between Chargois and Labaton

deserves more scrutiny and referral to investigative bodies. A public relations-friendly settlement that

mostly shuffles payment between attorneys does not serve the class or the public.

         At minimum, the Court should ascertain that Labaton would not deem referral of the matter

as a breach of the Proposed Resolution. The Court retains broad jurisdiction to sanction misconduct

that occurred before it. See Cooter v. Gell & Hartmarx, 496 U.S. 384, 395 (1990). To the extent that the

Proposed Resolution purports to constrain the Court’s responsibility, it should be rejected now.

         B.        No conflict of interest exists with the Special Master, but the class should
                   have a dedicated advocate.
         Mr. Frank’s statement at the hearing did not concern any hypothetical conflict of interest with

Special Master, though it has apparently been misinterpreted as such. Dkt. 499 at 2 (writing to “address

any concerns the Court . . . [had] that may have been occasioned by Mr. Frank’s comments.”). Instead,

         8 See Dkt. 420-1 (Chad Day, ARK. DEMOCRAT-GAZETTE (May 22, 2013), Shoffner lived rent-free
near the Capitol for most of her first term, landlord says).



                                                               21
        Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 22 of 24




CCAF and Burch Porter are troubled that the Proposed Resolution pays the class only $700,000 for

the concealed Chargois arrangement. Judge Holderman and JAMS might end up with more fees for

Labaton’s future compliance than the class receives for the undisclosed $4.1 million bare referral fee.

The Proposed Resolution does not address the underlying problems identified in the Court’s February

2017 order (Dkt. 117), but instead mostly shifts fees to yet more attorneys. The proposed settlement

would not have reached such a result if the class had dedicated representation.

        C.      Appointment of Burch Porter as guardian ad litem would greatly enhance the
                process and ensure that an unconflicted advocate has standing to defend any
                order against Class Counsel on appeal.
        Several prior filings explain why the Court should appoint a guardian ad litem if further

advocacy for the class is needed. Dkt. 451 at 5-7, 11-20; Dkt. 420 at 14-22, Dkt. 154 at 6-13; Dkt. 127

at 8-12. The appointment of a guardian ad litem enables a “genuinely adversarial process” and “serve[s]

to enhance the accuracy and legitimacy of fee awards.” Laffitte v. Robert Half Int’l., Inc., 376 P.3d 672,

691 (Cal. 2016) (Liu, J., concurring). The costs of such representation “‘pale in comparison to the

significant amounts of money’ to be divided between plaintiffs and counsel in high-value cases.”

Laffitte, 376 P.3d at 691 (quoting William Rubenstein, The Fairness Hearing: Adversarial and Regulatory

Approaches, 53 UCLA L. Rev. 1435, 1455 (2006)). The costs would be especially beneficial here where

Memphis-based Burch Porter have offered to accept approximately half the billing rates levied by Class

Counsel and the Special Master. Dkt. 451 at 15.

                                               CONCLUSION

        Because the Proposed Resolution does not unambiguously waive counsel’s ability to

collaterally attack the settlement in the future, appointment of a guardian ad litem remains necessary to

protect class interests. Even Labaton may revert to its former scorched-earth tactics if the Proposed

Resolution is not accepted in full—even if the Court simply wants to apportion costs among Class

Counsel to better reflect their relative culpability.




                                                        22
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 23 of 24




       Given the continued near-certainty of appellate challenges to any adverse ruling against Lieff

and TLF (and the likely challenge Labaton if their fees are adjusted beyond the Proposed Resolution),

the Court should appoint an independent guardian ad litem. The Special Master may serve this role if

the parties unconditionally waive their right to challenge such appointment. Otherwise, Burch Porter

remains well-positioned to serve in this role, and their proposed rates are modest, especially compared

to Class Counsel.



       Respectfully submitted,

       Dated: November 5, 2018                 /s/ M. Frank Bednarz
                                               M. Frank Bednarz (BBO No. 676742)
                                               COMPETITIVE ENTERPRISE INSTITUTE
                                               1145 E Hyde Park Blvd. Unit 3A
                                               Chicago, IL 60615
                                               Telephone: 202-448-8742
                                               Email: frank.bednarz@cei.org

                                               Theodore H. Frank (pro hac vice)
                                               COMPETITIVE ENTERPRISE INSTITUTE
                                               1310 L Street NW, 7th Floor
                                               Washington, DC 20005
                                               Telephone: 202-331-2263
                                               Email: ted.frank@cei.org

                                               Gary S. Peeples (pro hac vice)
                                               BURCH, PORTER & JOHNSON, PLLC
                                               130 North Court Avenue
                                               Memphis, TN 38103
                                               Telephone: 901-524-5127
                                               gpeeples@bpjlaw.com

                                               Attorneys for Amicus Curiae
                                               Competitive Enterprise Institute
                                               Center for Class Action Fairness




                                                  23
       Case 1:11-cv-10230-MLW Document 515 Filed 11/05/18 Page 24 of 24




                                     CERTIFICATE OF SERVICE

I certify that on November 5, 2018, I served a copy of the forgoing on all counsel of record by filing
a copy via the ECF system.


 Dated: November 5, 2018

                                               /s/ M. Frank Bednarz
                                               M. Frank Bednarz




                                                 24
